Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 8, 2017                                                                                        Stephen J. Markman
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  153786(108)                                                                                           David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
  In re HICKS/BROWN, Minors.                                                                                        Justices
                                                                  SC: 153786
                                                                  COA: 328870
                                                                  Wayne CC Family Division:
                                                                  12-506605-NA
  _____________________________________/

       On order of the Court, the motions to expedite and for peremptory reversal are
  DENIED as moot.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 8, 2017
                                                                             Clerk